Title: To George Washington from Robert Hunter Morris, 2 February 1756
From: Morris, Robert Hunter
To: Washington, George



Sir—
Feb. 2d, 1756.

I am favoured with yours of the 1st Instant, which I did not receive till my return on Wednesday last from the Frontier, where I have been employed for a month past in forming a line of Forts and Block Houses from Delaware along the Kitectiny Hills as far as the new road that leads to the Aleghany Hills, and which I am in hopes ten days will complete; on the West of Sasquehanna I have placed one at the Sugar Cabins, upon the new road, which I have named Fort Lytellton, another at Aughwick called Fort Shirley, a third upon the Juniata, where the Kishequokilis falls into it, called Fort Granvile, and a forth between that and the Sasquehanna, called Pomfret Castle, in these I have placed garrisons of seventy-five men each, with orders to range the woods each way from their respective forts, to give notice of the aproach of any enemy and to use their utmost endeavours to intercept and destroy any partys of French and Indians that they discover. On the East side of the Susquehanna the Forts are about ten or twelve miles assunder among which the most Considerable are Fort Henry, at a pass through the mountains, called Tolihaio, Fort Lebanon, on the Forks of Schulkill and Fort Allen, upon the West Branch of Delaware, where the Moravians had a town called Gnaden Hutten, and others being only Block houses. The garrisons in these are from fifty to twenty men each, according to their situation and importance. I hope these forts will in great measure protect the inhabitants from the future cruelties and incursions of the Indians, but I am fearfull the mentaining such a number of men as is necessary to garrison those Forts will be a Burthen too heavy for this Province to bear, as what we have already done will go near to swallow up the sixty thousand pounds granted by the Assembly. This expence, which, if the war continues, must be annual, I should hope may convince the Assembly of

the necessity of coming into Vigorous measures to dislodge the French from the Ohio, for while they continue there we have no reason to expect the Indians will return to their dependance upon us.
In a late Interview I had with some Indians at Carlisle, I learnt that our enemy Indians had fixed upon a place upon the east branch of Susquehanna, called Nescopecken, for their head-quarters, from whence they sent out partys to annoy us, and as I have some thoughts of building a Fort at the forks of Susquehanna I have sent two trusty Indians to procure me intelligence of the number and particular situation of the enemy, and whether there be any French among them, and as there is a constant communication between the Indians on Susquehanna and those on the Ohio, and probably between them and the French; I am in hopes these Messengers may bring me some accounts of the number and circumstances of the garrison at Fort Duquesne. I am Sir, &c.

Indorsed. Febry 2d, 1756. Dft to Colo. Washington.

